Per Curiam,
The offer of evidence contains several substantial averments not contained in the notice of special matter furnished by the plaintiffs in error. This reason was sufficient to justify the exclusion of the evidence offered. The suit was on a negotiable note. The presumption therefore is that the holder obtained it in good faith and in the regular course of business before its maturity. If such presumption is to be overthrown, and the holder is required to show the consideration which he gave for the note, it is not sufficient to give notice to him of the want of consideration, or that it was negotiated contrary to the agreement of the parties to the note. The plaintiff in the action is entitled to distinct notice that he will be called on to show his title on the trial. Beltzhoover v. Blackstock, 3 Watts, 20; Knight v. Pugh, 4 W. & S. 445.
Still further the defendant below did not offer to prove that the plaintiffs were not bona fide holders for value of the note, or that there was any fraud in its execution; nor was it averred that they received it from a finder or a thief or of one who acquired it fraudulently.
Judgment affirmed.